THIRD DIVISION
                               GOBEIL, J.,
                         COOMER and HODGES, JJ.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                   March 14, 2019




In the Court of Appeals of Georgia
 A18A2126. WILLIAM PANERAL et al. v. ROSALYN L. MOORE
     et al.

      HODGES, Judge.

      Upon consideration, the judgment of the court below is affirmed in accordance

with Court of Appeals Rule 36.

      Judgment affirmed. Gobeil and Coomer, JJ., concur.